IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Orlando Carter,
Plaintiff(s),
Case Number: l:lch400
vs.
Judge Susan J. Dlott
Commissioner Charles Furmon, et al.,
Defendant(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southem District of Ohio Westem Division to United States
Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the Magistrate Judge
reviewed the pleadings and filed with this Court on July ll, 2018 a Report and Recommendation
(Doc. 24). Subsequently, the plaintiff filed objections to such Report and Recommendation
(Doc. 30), and defendants filed a response to the objections (Doc. 31). The respondent, the
United States filed a statement of interest (Doc. 32).

The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.

Accordingly, plaintiff’s claims under Bivens ( Claims One, Two and Three), §1981
(Claim Seventeen), §1983 (Claims Four and Twenty), §1985 (Claim Eight), and §1986 (Claim
Nine), pursuant to 28 U.S.C. §§1915(e)(2)(B) and 1915A(b)(l), are DISMISSED because

plaintiff has failed to state claim upon which relief may be granted.

The Court DISMISSES without prejudice plaintii`l"’s claims for injunctive relief(Claims
Five and Nineteen) and plaintil`l"s claim |`or declaratory reliel`(Claim Six).

The Court DECLTNES to exercise supplemental jurisdiction over plaintiffs remaining
state-law claims (Claims Sevcn, ’l` en through Sixteen, Eightccn, and 'l"wcnty-One through
Twenty~Four) and DISMISSES these claims without prejudice

'l`he Court certifies pursuant to 28 U.S.C. §l9l$(a)(3) that an appeal o|`any Order
adopting the Report and Recommendation will not be taken in faith, therel`ore plaintil`f`is
DENIED leave to appeal inji)rmc: pauperis See McGore v Wrigglesworfh, l l4 F.B.d 601 (6"'
Cir. 199?).

IT lS SO ORDERED.

/<éawr fha

Judge Susan J_[£l,h
United States District Court

